DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/22 has been entered.
 Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive. 
The applicant argues that Palti 2 does not teach the claimed reason for applying the electric field to the cells, which is “to change the orientations of ferroelectric particles inside the cancer cell” but instead only teaches one reason for applying an electric field to the cell, which is to cause the organelles to break the membrane in the vicinity of the neck ([0078]; Fig 3C). However the claim as written, the ferromagnetic particles are not positively cited and therefore are not a required part of the system. Further, Palti 2 clearly illustrates that the electric fields generated by the electrodes affect the orientation of the polar organelles and therefore would functionally change the orientation of any ferroelectric particles inside the cancer cells. The applicant further amended the claim such that the first electric field generated is from 10kHz to less than 100kHz, however Palti 2 teaches generating an electric field as low as 50kHz for destroying cancerous cells ([0101]).
The applicant’s arguments against the 103 rejection in view of Palti in view of Wang for claims 1-6, similarly focus on the lack of explicit teaching in Palti or Wang that the “electric field between the pair and move the ferroparticles between mutually facing cleavage furrows of the cancer cell in a final stage during the pseudo-division process of the cancer cell to prevent the cancer cell from dividing into two daughter cells”. While it may be true that neither explicitly describe the function of the electric fields for perform this specific task during the specific stage in the cell division process, the prior art applied clearly teaches a system capable of performing the actions described in the instant application for achieving this. The teachings of Palti in view of Wang necessarily meet the functional use recitation presented in claim 1 because it is taught to operate at the same frequencies and utilize the same sized ferroelectric particles as taught in the present application.
New art is applied in the rejections below Wang et al (U.S. PG Pub 20042010289 A1) is used in place of Wang et al (Wipo WO 2005/115531 A2), as the new reference of Wang is the equivalent U.S. PG Pub of the previously sited Wipo document.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, the ferroelectric particles are inferentially included and it is unclear if they particles are positively or functionally recited. The claim language does not require that system include 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti et al (U.S. PG Pub 20050209642 A1), now referred to as Palti 2.
Regarding claim 10, Palti 2 teaches a cancer treating device comprising: a signal generator (figure 5 element 210; [0081]; [0106]); a first electrode and a second electrode which face each other (Figure 28; Figures 27A-C; [0106]); a third electrode and a fourth electrode which face each other(Figure 28; Figures 27A-C; [0106]); and a temperature sensor electrically connected to the signal generator(Figure 5 element 240, [0081]; [0083]), wherein the first electrode and the second electrode receive a first AC voltage from the signal generator([0106] teaches a pair of facing electrodes receiving an AC voltage from a generator (e.g. E1 to E4) and Figure 27A), the third electrode and the fourth electrode receive a second AC voltage from the signal generator([0106] teaches a pair of facing electrodes receiving an AC voltage from a generator (e.g. E1 to E4) and Figure 27B), the signal generator generates a first electric field of from 10 to less than 100 KHz between the first electrode and the second 
As explained in the 112 rejection above the ferromagnetic particles are not positively recited in the claim, so it is unclear whether there would be ferromagnetic particles in the cell for the first frequency to change the orientation of, therefore since Palit2 teaches the frequency it successfully teaches the claimed limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti et al (U.S. PG Pub 20040176804 A1) in view of Wang et al (U.S. PG Pub 20040210289 A1).
Regarding claim 1, Palti teaches a cancer treating system comprising: a signal generator (figure 5 element 210; [0078]); a temperature sensor electrically connected to the signal generator (figure 5 element 240 teaches the sensor being connected to the signal generator; [0078]); and  5a pair of electrodes which receive an AC voltage from the signal generator (figure 5 elements 230; [0066]-[0067]; [0078]; [0087]), wherein the signal generator is configured to generate an electric field between the pair of electrodes so as to change orientations of ferroelectric particles inside a cancer cell (teaches that the electric fields generated between the pairs of electrodes are capable of changing the orientation of polar substances such as the organelles during cell division and move ferroparticles between mutually facing cleavage furrows of the cancer cell in a final stage during the pseudo-division process of the cancer cell to prevent the cancer cell from dividing into two daughter cells (Figs. 3A-C illustrates the electric field generated between the electrodes are configured to change the orientation of polarized material, such as the organelles and therefore would be configured to generate an electric field capable of changing the orientation of ferroelectric particles that are in the cell; Fig. 4; [0073]-[0075] teaches that the direction of movement of polarized objects is towards the higher density electric field lines generated; [0076] teaches generating an electric field between 100kHz and 300kHz to affect the orientation and movement of the polarized material in the dividing cells; [0079]; Palti teaches the generator and electrodes capable of generating a field that operates at the same parameters as the instant application and therefore meets the functional; recitation of the generator.), the temperature sensor measures a temperature around the cancer cell ( Fig 5 element 240 teaches a temperature sensor for measuring the temperature of the target cancer cell; [0078]; [0080] teaches the controller 
Wang teaches a method in the same field of endeavor, wherein nanomagnetic material (ferroelectric particles) are injected into a cell such as cancer cells, the particles having a diameter of between 5-10 nm, then exposing them to electric fields to affect the nanomagnetic material and destroy the cancer cells (Fig 3A-B teaches Nano sized particles 91 are disposed in a cell 93 wherein the particles orientation is affected by the electric fields; [0008]; [0227] teaches nanomagnetic material being injected into cancer cells wherein the nanomagnetic material are particles from about 5 to 10 nm; [0232]; [0240]-[0241] teaches Nano sized particles delivered to a cancer cell. Wang further teaches where the nanomagnetic particles are triatomic ([abs]; claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Palti to have ferroelectric particles located in the cancer cells, having a size between 5-10nm, as taught by Wang, in order to allow the treatment to improve and increase the control and amount of targeted cancer cells without damaging surround tissue, using the nanoparticles to readily and preferentially direct the ferroelectric particles to the malignant cancer cells so that when the electric field is applied the targeted cells are destroyed without damaging surrounding tissue as well as targeting the polarized organelles during cell division to burst the cell membranes, so that cell targeting and the treatment is not limited to cells having a particular shape or being in a particular stage of cell division. The ferroelectric nanoparticles would by nature change orientation when the electric fields were applied and heat up to destroy targeted cancer cells without damaging surround tissue.
Regarding claim 2, Regarding claim 2, the modified invention of Palti teaches claim 1, wherein the electric field has a frequency of 10 KHz to 500 KHz ([0026]-[0027] teaches generating and applying an electric field having a frequency between 50kHz and 500kHz; [0065] teaches using high frequencies between 10kHz to 1MHz are better at penetrating he cell membranes of the target cells [0069]; [0071] [0076]; [0079]).
Regarding claim 3, the modified invention of Palti teaches claim 1, wherein BaTiO3 or other ferroelectric particles are used for a component of the device for its ferroelectric properties ([0083]). However, Palti fails to teach the wherein the ferroelectric particles comprise at least any one of BaTiO3 or SrTiO3.
Wang teaches a method in the same field of endeavor, wherein nanomagnetic material (ferroelectric particles) are injected into a cell such as cancer cells, the particles having a diameter of between 5-10 nm (Page 31 lines 1-8). These cells are then exposed to an electric field to affect the nanomagnetic material and destroy targeted cancer cells (page 31 lines 1-8) having a temperature sensor used to control signal generator (page 180 line 32- page 181 line 4). Wang further teaches where the nanomagnetic particles are triatomic (Page 271 claim 1).  Wang teaches that these triatomic nanomagnetic particles can be composed of Barium or Strontium along with titanium and oxygen such that BaTiO3 or SrTiO3 would be an obvious and know nanomagnetic particle to use ([0201] teaches nanomagnetic materials comprising different rations of the 3 elements; [0208]-[0217] teaches the elemental combinations and makeup of the triatomic nanomagnetic particles, were in it is described that the element groups can consist of Barium or Strontium along with titanium and oxygen with a molar ration such that the particles composition is Barium Titanate or Strontium Titanate.)
It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date to modify the treatment of Palti to have ferroelectric particles located in the cancer cells, comprising  at least any one of BaTiO3 or SrTiO3 and having a size between 5-10nm, as taught by 
Regarding claim 4, the modified invention of Palti teaches claim 1, wherein each of the electrodes comprises ferroelectrics ([0083] teaches having the electrical components such as the electrodes can be made of BaTiO3).
Regarding claim 5, the modified invention of Palti teaches claim 1, wherein Page 2 of 10Appl. No. 16/576,472the ferroelectric particles are located inside cytoplasm of the cancer cell in an intermediate stage during a pseudo-division process of the cancer cell, and at least a portion of the chromosomes of the cancer cells are not coupled to centrosomes of the cancer cells due to an electric field around the ferroelectric particles (The modified invention of Palti teaches the functional use recitation of the claim because it generates electric fields at the same frequency and utilizes ferroelectric nanoparticle of the same size. The claim provides not new limitations to the claimed system but instead claims use of the system at a certain time in a cell division process, which the modified device of Palti is capable of doing).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti (U.S. PG Pub 2004/0176804 A1) in view of Wang et al (Wipo WO 2005/115531 A2) in further view of Giladi et al (U.S. PG pub 2017/0281934 A1).
Regarding claim 7, Palti teaches a cancer treating system comprising: a first electrode on one surface of a first patch (figure 23 element 230; [0105]); a second electrode on one surface of a second patch (figure 23 element 230; [0105]); and a signal generator electrically connected to the first electrode and the second electrode (Figure 23, signal generator 210; [0078]), wherein the signal generator is configured to generate an electric field between the first electrode and the second electrode (figures 19, 
Giladi teaches a device in the same field of endeavor, wherein the device comprises a first electrode and a temperature sensor on one surface of a first patch; a second electrode and a temperature sensor on one surface of a second patch (Figure Elements 43 and 48 teach the first patch with an electrode and temperature sensor, elements 44 and 48 teach the second patch with a second electrode and temperature sensor; [0045]).
Wang teaches a method in the same field of endeavor, wherein a substrate comprising a first and second ferromagnetic layer wherein an affinity recognition molecule is bound to the magnetic particles ([0797]-[0798] teaches magnetic particle binding with affinity molecules that allows the magnetic particles to bind to desired cellular structures such as the membrane subcellular organelles; [0813]; Fig 36) are injected into a cell such as cancer cells ([0227]; [0798] teaches the particles binding to structures inside the cell; [0813]). These cells are then exposed to an electric field to affect the nanomagnetic material and destroy targeted cancer cells ([0227]). Wang further teaches where the nanomagnetic particles are triatomic (Page 271 claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treatment of Palti to have nanoparticle probes comprising ferroelectric particles located in the cancer cells as taught by Wang, in order to improve treatment and increase the amount of targetable cancer cells, using the nanoparticle probes to readily and preferentially direct the ferroelectric particles to the malignant cancer cells so that when the electric field is applied the targeted cells are destroyed without damaging surrounding tissue and deliver other particles and agents attached to the probes for damaging cancerous cells, as well as targeting the polarized organelles during cell division to burst the cell membranes, so that cell targeting and the treatment is not limited to cells having a particular shape or being in a particular stage of cell division. The ferroelectric nanoparticles would by nature change orientation when the electric fields were applied and heat up to destroy targeted cancer cells without damaging surround tissue, and further modify the system of Palti to have a first electrode and a temperature sensor on one surface of a first patch; a second electrode and a temperature sensor on one surface of a second patch, as taught by Giladi, in order to detect the temperature at each electrode to control the output of the electrode to improve monitoring of the heat at the target location and further help prevent overheating when applying the electric field(s) ([0045]).
Regarding claim 8, the modified invention of Palti teaches claim 7, however fails to teach, wherein the nanoparticle probes each comprises: a plurality of biomarkers attached to the ferroelectric particle, wherein the biomarkers target the cancer cell, and a passivation film coated on the ferroelectric particle.
Wang teaches a device in the same field of endeavor, wherein a substrate (([0797]-[0798] teaches magnetic particle binding with affinity molecules that allows the magnetic particles to bind to desired cellular structures such as the membrane subcellular organelles; [0813]; Fig 36). These cells are then exposed to an electric field to affect the nanomagnetic material and destroy targeted cancer cells ([0227]; [0931]-[0934]). Wherein the nanoparticle probes each comprises: a ferroelectric particle), a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teaching of Palti to inject a substrate (the nanoparticle probe) comprising a ferroelectric particle; a plurality of biomarkers attached to the ferroelectric particle; and a passivation film, as taught by Wang, to allow for the probe to bind to target cancer cells and control the distribution and path of the injected probe using applied electric fields to destroy target cells or rupture encapsulating layers of the probe to release a therapeutic agent to help kill the cancer cells.

Regarding claim 9, the above modified invention of Palti teaches claim 7, however fails to teach the presence of nanoparticle probes inside the cancer cell, wherein the nanoparticle probes move inside the cell by the electric field.
 Wang teaches a method in the same field of endeavor, wherein a substrate comprising a first and second ferromagnetic layer wherein an affinity recognition molecule is bound to the magnetic particles ([0797]-[0798] teaches magnetic particle binding with affinity molecules that allows the magnetic particles to bind to desired cellular structures such as the membrane subcellular organelles; [0813]; Fig 36) are injected into a cell such as cancer cells ([0227]; [0798] teaches the particles binding to structures inside the cell; [0813]), and applying the electric field to orient and move the nanoparticle probes inside the cancer cells by application of the electric field (Fig 3A-B; [0227]; [0780]-[0781] teaches using external magnetic fields to migrates the substrate assembly; [0890] teaches that applying a 
It would have obvious to one of ordinary skill in the art before the effective filing date, to further modify the device of Palti to have nanoparticle probes that move inside the cell by applying an electric field, in order to control the shape of the probes to help penetrate cell layers and guide the probes into a desired treatment zone and control the timing and dispersion of the therapeutic agents of the probes to more effectively target cancer cells regardless of shape or stage of division.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Palti (U.S. PG Pub 2004/0176804 A1) in view of Wang et al (Wipo WO 2005/115531 A2) in further view of Giladi et al (U.S. PG pub 2017/0281934 A1) as applied to claim 8 above, and further in view of Xu R, et al. Ag nanoparticles sensitize IR-induced killing of cancer cells. Cell Res. 2009 Aug;19(8):1031-4. doi: 10.1038/cr.2009.89. PMID: 19621033.
Regarding claim 11, the modified invention of Palti above teaches claim 8, however fails to teach wherein the passivation film include fetal bovine serum.
Xu teaches a system in the same field of endeavor, wherein silane-coated monodisperse magnetite nanoparticles have their surface modified by fetal bovine serum to facilitate particle uptake into the cells (para 1 lines 15-28).
It would have been obvious to one of ordinary skill in the art to have further modified Palti to have the nanoparticle probe’s passivation film includes fetal bovine serum, as taught by Xu, in order to enhance the uptake of the nanoparticle probes and the passivation of the probes and improve permeability and stability of the probes in the targeted cancer cells. The applicant further notes that FBS is commonly used in the field for cell culture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792